Filed 12/21/15 Conservatorship of C.S. CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


Conservatorship of the Person of C.S.


SONOMA COUNTY PUBLIC
CONSERVATOR,
         Petitioner and Respondent,                                  A145416
v.
                                                                     (Sonoma County
C.S.,                                                                Super. Ct. No. SPR-87786)
         Objector and Appellant.


         C.S. appeals from an order appointing the Sonoma County Public Conservator
(Conservator) as conservator of his person under the Lanterman-Petris-Short (LPS) Act.
(Welf. & Inst. Code, § 5500 et seq.)1 He argues the judgment must be reversed because
the evidence was insufficient to support a finding he was gravely disabled within the
meaning of the LPS Act. (§ 5350.) We affirm the order establishing the conservatorship
but remand the case for further proceedings to reconsider two special disabilities imposed
on appellant. (§ 5357.)

                                FACTS AND PROCEDURAL HISTORY
         On April 13, 2015, the Conservator filed a petition to establish an LPS
conservatorship over appellant. The court issued an order establishing a temporary
conservatorship, and a court trial on the petition was held on June 4, 2015.

         1
             Further statutory references are to the Welfare and Institutions Code.

                                                             1
       The Conservator presented the testimony of Dr. Gary Bravo, a psychiatrist with
Sonoma County Behavioral Health. Dr. Bravo had been appellant’s treating physician at
the inpatient unit of the Norton Mental Health Center in 2004 and 2005, and had
evaluated appellant’s condition several times over the years in conjunction with previous
conservatorships and his mental health treatment while incarcerated in jail. Appellant’s
diagnosis was schizoaffective disorder, bipolar type, and included symptoms of
“hyperactivity, accelerated speech, loose associations, grandiose delusions . . . [and]
emotional [l]ability, going from euphoric to angry.”
       Appellant had lived on Social Security for many years but because of his mental
illness and periods of substance abuse, he was “either homeless or in the jail.” He had
been arrested many times and found incompetent to stand trial. Appellant’s mental
condition made him generally unable to access homeless shelters or services, and
although he would sometimes stay at hotels until his money ran out, “he was so
disorganized, manic, that he couldn’t—couldn’t stay in any shelter or even in a hotel.”
Appellant had recently been in jail and before that had “several 5150’s.”2
       Dr. Bravo testified that in his current state, appellant could not provide food,
clothing and shelter for himself because he did not believe he had a mental illness. He
did not recognize he had a psychiatric problem and when he was not under a
conservatorship he would not engage in treatment. Even on medication, appellant’s
judgment was not that good. Appellant had improved since being moved from the jail to
a treatment facility and was taking his prescribed medication. Dr. Bravo believed he
would not follow up on mental health treatment if he was not placed under a
conservatorship.
       Appellant claimed to have plans to move to Reno and stay in a hotel there, but
Dr. Bravo believed this was not viable. Appellant had a son in Reno and said he could
stay in a board and care home where he had lived six years ago. Appellant still suffered

       2
        Section 5150 allows the temporary detention of mentally disordered individuals
who pose a danger to themselves or others, for treatment and evaluation. (Jacobs v.
Grossmont Hospital (2003) 108 Cal.App.4th 69, 71-72.)

                                              2
from delusions and would say he had millions of dollars, had graduated from Harvard
Medical School, and was a lead singer or manager of famous bands such as Stone Temple
Pilots or Earth, Wind & Fire. These delusions did not themselves render appellant
gravely disabled, but they were relevant to the issue of his insight and his lack of insight
made him gravely disabled. Appellant’s last conservatorship had terminated two years
ago.
       Appellant testified on his own behalf and explained that if he were released, he
planned to go to Reno and move into a board and care home where he had stayed before.
He said he had a case manager named “Joe B.,” who had been referred to him by the
West Hills Hospital. Asked whether he had a mental illness, appellant responded, “In a
way. I don’t think it’s really all of a mental illness. I think it’s more of a—more of a—
just a—just—just a—just a—what’s it called? With a—a ‘slipnosis.’ ” He defined a
slipnosis as “[l]ike I kind of go back in time and stuff.”
       At the conclusion of the trial, the court issued an order declaring appellant to be
gravely disabled and appointed the Conservator as the conservator over his person for
one year with powers to place appellant without his consent in treatment. The court
ordered appellant placed in the least restrictive placement available, which at that time
was a locked facility. It also ordered that appellant would be denied the privileges of
possessing a driver’s license, possessing a firearm or other deadly weapon, or refusing
medical treatment relating to his grave disability.

                                       DISCUSSION
                  I. Substantial Evidence Supports a Finding Appellant
                                 Was “Gravely Disabled”
       The court may appoint an LPS conservator for a person who is found beyond a
reasonable doubt to be “gravely disabled.” (§ 5350.) As relevant here, the definition of
“gravely disabled” includes “[a] condition in which a person, as a result of a mental
health disorder, is unable to provide for his or her basic personal needs for food, clothing,
or shelter.” (§ 5008, subd. (h)(1)(A).) Appellant contends the Conservator failed to



                                              3
satisfy its burden because Dr. Bravo’s testimony did not establish appellant was unable to
provide for his basic needs. We disagree.
       “In reviewing a conservatorship, we apply the substantial evidence standard to
determine whether the record supports a finding of grave disability. The testimony of
one witness may be sufficient to support such a finding. [Citation.] We review the
record as a whole in the light most favorable to the trial court judgment to determine
whether it discloses substantial evidence.” (Conservatorship of Carol K. (2010) 188
Cal.App.4th 123, 134.) Substantial evidence is evidence that is “reasonable, credible, and
of solid value.” (Ibid.)
       At the hearing on the LPS petition, Dr. Bravo testified that appellant was gravely
disabled as a result of schizoaffective disorder, bipolar type, with symptoms that included
hyperactivity, accelerated speech, loose associations, grandiose delusions and emotional
lability. In Dr. Bravo’s opinion, appellant’s mental illness rendered him unable to access
homeless shelters or stay in a hotel. Appellant did not understand he suffered from a
mental illness and was not likely to obtain the necessary treatment unless he was placed
under a conservatorship. Appellant’s lack of insight into his condition was evidenced by
his own testimony that he suffered from “slipnosis.”
       While the failure to voluntarily accept treatment does not by itself establish grave
disability, an LPS conservatorship may be established where the evidence shows the
person cannot provide for himself without medication and will not take his medication
without the supervision of a conservator. (Conservatorship of Guerrero (1999) 69
Cal.App.4th 442, 446; Conservatorship of Walker (1989) 206 Cal.App.3d 1572, 1577
(Walker).) The evidence supports a finding that appellant, particularly when in an
unmedicated state, was not able to secure housing and was thus unable to provide for his
basic needs.
       Appellant argues that Dr. Bravo’s testimony did not amount to substantial
evidence of grave disability because it was conclusory in nature and was unsupported by
facts or reasons. He relies on People v. Bassett (1968) 69 Cal.2d 122, 140-141 (Bassett),
a criminal case in which the court concluded the psychiatric testimony presented by the


                                             4
prosecution was insufficient to support a conviction for first degree murder against a
claim that the defendant lacked the mental capacity for premeditation and deliberation.3
Bassett is distinguishable. There, two of the psychiatric experts had not personally
examined the defendant and had concluded, without explanation and without addressing
the mass of defense evidence to the contrary, that the defendant would not have been able
to act as he had if he really had a severe case of paranoid schizophrenia as testified to by
the defense experts. (Id. at pp. 142-146.) A third psychiatrist offered an opinion based on
a misunderstanding of the term “premeditation.” (Id. at pp. 146-148.) In contrast,
Dr. Bravo had examined appellant many times, cited a number of facts to support his
conclusion appellant was gravely disabled, and did not misapprehend the legal standard
for an LPS conservatorship.
       Appellant additionally argues the evidence was insufficient because a lack of
stable housing does not equate to an inability to provide shelter. He relies on
Conservatorship of Smith (1986) 187 Cal.App.3d 903, 906-907, in which the evidence
was deemed insufficient to support a conservatorship over a woman with no permanent
home whose paranoid delusions prompted her to hold an around-the-clock vigil outside a
church and who occasionally became disruptive enough that she was arrested or taken to
a mental hospital. (Ibid.) Despite her bizarre behavior, the examining psychiatrist
testified the woman’s “cognitive intellect and most of her personality was intact and,
despite the disorder, she could feed and clothe herself and provide for her own place to
live.” (Id. at p. 907.) Dr. Bravo testified that appellant’s mental illness made him unable
to provide himself with shelter through homeless shelters or hotels; in other words, this
was not simply a case in which appellant was choosing a transient or unusual lifestyle
despite his ability to make other arrangements.




       3
        Diminished capacity has since been abolished as a defense. (People v. Saille
(1991) 54 Cal.3d 1103, 1112.)


                                              5
                                   II. Special Disabilities
       In addition to its order establishing an LPS conservatorship, the court imposed
special disabilities on appellant denying him the privileges of holding a driver’s license,
possessing a firearm or other deadly weapon, and refusing medical treatment related to
his grave disability. He contends those special disabilities cannot stand because no
evidence was presented concerning his ability to drive and the evidence that was
presented did not show he posed a danger to himself or others as is necessary to restrict
his right to possess a firearm. (§§ 5357, subd. (e), 8103, subd. (e)(1).)
       Section 5357 provides that the court may impose certain special disabilities on a
conservatee, including those ordered in the present case. (§ 5357, subds. (a), (d) & (f).)
Proof of a grave disability does not “by itself satisfy the evidentiary requirements for the
imposition of special disabilities under section 5357. A conservatee does not forfeit any
legal right nor suffer legal disability by reason of the LPS commitment alone.” (Walker,
supra, 206 Cal.App.3d at p. 1578, fn. omitted.) “ ‘The court must separately determine
. . . the disabilities imposed on the conservatee . . . . [Citations.] The party seeking
conservatorship has the burden of producing evidence to support the disabilities sought
. . . and the conservatee may produce evidence in rebuttal.’ ” (Conservatorship of
George H. (2008) 169 Cal.App.4th 157, 165 (George H.).)
       The Conservator agrees that the case should be remanded for further proceedings
to consider the special disabilities imposed by the court. (See Walker, supra, 206
Cal.App.3d at pp. 1578-1579.) We agree with respect to the special disabilities
pertaining to appellant’s right to hold a driver’s license and possess a firearm, issues not
directly addressed by Dr. Bravo’s testimony and on which the court made no specific
findings of fact. We express no opinion as to whether the evidence presented at the
hearing was sufficient to support those special disabilities.4


       4
          The doctrine of double jeopardy does not apply to conservatorship proceedings.
(Conservatorship of Baber (1984) 153 Cal.App.3d 542, 549-550; contrast People v. Seel
(2004) 34 Cal.4th 535, 542 [in criminal case, finding on appeal that evidence was
insufficient to sustain a conviction is comparable to an acquittal and bars a second trial].)

                                              6
       With respect to the order denying appellant the privilege of refusing medical
treatment relating to his grave disability, appellant offers no specific argument as to why
the evidence was insufficient to support such a finding. Applying the general practice of
presuming on appeal every finding of fact necessary to support the judgment if warranted
by the evidence, we conclude that appellant’s history of refusing to participate in
psychiatric treatment or take his medication supported an order suspending his right to
refuse medical care relating to his grave disability. (See George H., supra, 169
Cal.App.4th at p. 166.)

                                        DISPOSITION
       The order establishing an LPS conservatorship over appellant is affirmed, except
to the extent it establishes special disabilities pertaining to appellant’s right to possess a
driver’s license or a firearm or other deadly weapon. With respect to those special
disabilities only, the order is vacated and the matter remanded to the trial court for further
proceedings.




                                                    NEEDHAM, J.



We concur.




JONES, P.J.




SIMONS, J.



                                               7